
	

113 HR 2169 IH: Veterans Education Flexibility Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2169
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Higgins
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to eliminate the
		  time limitation for use of eligibility and entitlement to educational
		  assistance under certain programs of the Department of Veterans Affairs, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Education Flexibility
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following::
				(1)According to the National Survey of
			 Veterans, Active Duty Service Members, Demobilized National Guard and Reserve
			 Members, Family Members, and Surviving Spouses Final Report,
			 commissioned by the Secretary of Veterans Affairs in 2010, 20.6 percent of
			 eligible veterans—approximately 2,621,753 veterans—were unable to use their GI
			 bill educational benefits because their period of eligibility expired.
				(2)The time
			 limitations for using GI bill educational benefits do not reflect the realities
			 of the modern economy of the United States. After leaving the service, many
			 veterans postpone further education to join the workforce and support their
			 families or are faced with lengthy rehabilitations from service-related
			 injuries.
				(3)Access to
			 education and job retraining has proved the arbiter of success in today’s
			 economy, and if the United States is to lower the unemployment rate among the
			 veteran population, the United States must provide veterans unfettered access
			 to educational benefits.
				(b)PurposeThe purpose of this Act is to remove the
			 delimiting dates and retroactively restore the Department of Veterans Affairs
			 Educational benefits within the Post-Vietnam Era Veterans’ Educational
			 Assistance Program (VEAP), Montgomery GI Bill–Active Duty (MGIB–AD), and
			 Post-9/11 GI Bill.
			3.Elimination of time
			 limitation for use of eligibility and entitlement to educational
			 assistance
			(a)Montgomery GI
			 Bill–Active Duty
				(1)In
			 generalSection 3031 of
			 chapter 30 of title 38,
			 United States Code, is amended to read as follows:
					
						3031.Extension of
				entitlement to educational assistance expiring during a quarter or semester or
				after a major portion of a course is complete
							(a)Educational
				institutions operating on quarter or semester systemIf an individual eligible for educational
				assistance under this chapter is enrolled under this chapter in an educational
				institution regularly operated on the quarter or semester system and the period
				of such individual’s entitlement under this chapter would, under section 3013,
				expire during a quarter or semester, such period shall be extended to the end
				of such quarter or semester.
							(b)Other
				educational institutionsIf an individual eligible for
				educational assistance under this chapter is enrolled under this chapter in an
				educational institution not regularly operated on the quarter or semester
				system and the period of such individual’s entitlement under this chapter
				would, under section 3013, expire after a major portion of the course is
				completed, such period shall be extended to the end of the course or for 12
				weeks, whichever is the lesser period of
				extension.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to section 3031 and inserting the
			 following new item:
					
						
							3031. Extension of entitlement to
				educational assistance expiring during a quarter or semester or after a major
				portion of a course is
				complete.
						
						.
				(3)Conforming
			 amendmentsChapter 33 of title 38, United States Code, is
			 amended—
					(A)in section
			 3018C(e)(3)(B)—
						(i)by
			 striking (i) The Secretary and inserting The
			 Secretary; and
						(ii)by
			 striking clause (ii); and
						(B)in section
			 3020—
						(i)in
			 subsection (f)(1), by striking Subject to the time limitation for use of
			 entitlement under section 3031 of this title, an and inserting
			 An; and
						(ii)in
			 subsection (h), by striking Notwithstanding section 3031 of this title,
			 a and inserting A.
						(b)Post-Vietnam Era
			 Veterans’ Educational Assistance Program 
				(1)In
			 generalSection 3232 of title
			 38, United States Code, is amended—
					(A)by striking
			 subsections (a) and (b); and
					(B)by redesignating
			 subsections (c) and (d) as subsections (a) and (b), respectively.
					(2)Conforming
			 amendmentSection 3035(b)(1)
			 of title 38, United States Code, is amended by striking and from
			 and all that follows through title.
				(c)Post-9/11 GI
			 Bill
				(1)In
			 generalSection 3321 of
			 chapter 30 of title 38,
			 United States Code, is amended to read as follows:
					
						3321.Extension of
				entitlement to educational assistance expiring during a quarter or semester or
				after a major portion of a course is completeSection 3031 shall apply with respect to the
				termination of an individual’s entitlement to educational assistance under this
				chapter in the same manner as such section applies to the termination of an
				individual’s entitlement to educational assistance under chapter 30, except
				that, in the administration of such section for purposes of this chapter, the
				reference to section 3013 shall be deemed to be a reference to section 3312 of
				this
				title.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to section 3321 and inserting the
			 following new item:
					
						
							3321. Extension of entitlement to
				educational assistance expiring during a quarter or semester or after a major
				portion of a course is
				complete.
						
						.
				(3)Conforming
			 amendmentsChapter 33 of
			 title 38, United States Code, is amended—
					(A)in section
			 3312(b), by striking 3321(b)(2) and inserting
			 3321;
					(B)in section
			 3319—
						(i)in
			 subsection (f)(1), by striking Subject to and all that follows
			 through an and inserting An; and
						(ii)in subsection (h)(5)(A), by striking
			 may use and all that follows through but.
						(d)Conforming
			 amendments for reserve component programs
				(1)Selected
			 reserveSection 16133(b) of
			 title 10, United States Code, is amended—
					(A)in paragraph (2),
			 by striking section 3031(f) and inserting subsections (a)
			 and (b) of section 3031; and
					(B)in paragraph (3),
			 by inserting , as such section existed on the day before the date of the
			 enactment of the Veterans Education Flexibility Act,  after
			 title 38.
					(2)Other reserve
			 ComponentsSection
			 16164(b)(2) of title 10, United States Code, is amended to read as
			 follows:
					
						(2)The following provisions shall apply to the
				period of entitlement prescribed by paragraph (1):
							(A)Subsections (a) and (b) of section
				3031 of title 38.
							(B)Subsection (d) of section 3031 of title 38,
				as such subsection existed on the day before the date of the enactment of the
				Veterans Education Flexibility
				Act.
							.
				(e)ApplicabilityThe amendments made by this section shall
			 apply with respect to any individual who has been entitled to educational
			 assistance under chapters 30, 32, or 33 of title 38, United States Code. For
			 purposes of determining the number of months of entitlement to such educational
			 assistance that an individual is entitled to, the Secretary of Veterans Affairs
			 shall disregard any delimiting date eliminated by this Act that occurred before
			 the date of the enactment of this Act.
			
